                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ADC LTD NM, INC.,

             Plaintiff,

v.                                                          CV No. 18-862 JB/CG

JAMIS SOFTWARE CORPORATION

             Defendant.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on the Presiding Judge’s Clerk’s Minutes,

requesting the Court set a status conference to schedule a settlement conference. (Doc.

28 at 1-2). IT IS HEREBY ORDERED that a status conference will be conducted on

Tuesday, August 27, 2019, at 2:30 p.m. Parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
